WRIT DENIED: We reject the trial court’s determination that La.R.S. 23:1102(B) has no effect with regard to an unapproved compromise agreement con-fected between the employee and a third person/tortfeasor where no suit was previously filed. However, defendant is not entitled to summary judgment dismissing plaintiff’s suit. Defendant may be liable, despite the unapproved compromise, for any amounts due plaintiff in worker’s compensation and medical benefits which accrued during the period February 19, 1986 (date of accident) and July 31,1986 (date of unapproved compromise agreement) as La. R.S. 23:1102(B) by specific provision effects a forfeiture of “the right to future compensation, including medical expenses. Further, defendant may also be liable for future benefits if plaintiff avoids forfeiture of those benefits by complying with La. R.S. 23:1102(B).
GUIDRY, DOUCET and YELVERTON, JJ., concur.